           Case 1:19-cr-00230-DAD-BAM Document 122 Filed 01/06/21 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   ALEXANDRE M. DEMPSEY
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorney for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                              CASE NO. 1:19-CR-000230-DAD-BAM
12
                                   Plaintiff,               AMENDED STIPULATION AND ORDER
13                                                          BETWEEN THE UNITED STATES AND
                            v.                              DEFENDANT KENNETH SHANE PATTERSON
14
     KENNETH SHANE PATTERSON,
15
                                   Defendant.
16

17                                               STIPULATION

18          WHEREAS, the discovery in this case is voluminous and contains personal information

19 including but not limited to personal identification numbers, dates of birth, financial account numbers,

20 telephone numbers, residential addresses, and information regarding confidential informants (“Protected

21 Information”); and

22          WHEREAS, the parties desire to avoid both the necessity of large-scale redactions and the

23 unauthorized disclosure or dissemination of Protected Information to anyone not a party to the court

24 proceedings in this matter;

25          WHEREAS, the parties desire to amend the prior protective order in this matter and agree that

26 entry of a stipulated protective order is appropriate.

27          THEREFORE, defendant, KENNETH SHANE PATTERSON, by and through his counsel of

28 record (“Defense Counsel”), and plaintiff, the United States of America, by and through its counsel of
                                                            1

30
           Case 1:19-cr-00230-DAD-BAM Document 122 Filed 01/06/21 Page 2 of 3


 1 record, hereby agree and stipulate as follows:

 2           1.     This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 3 Criminal Procedure, and its general supervisory authority.

 4           2.     This Order pertains to all discovery provided to or made available to Defense Counsel as

 5 part of the discovery in this case (hereafter, collectively known as the “discovery”).

 6           3.     By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 7 documents that contain Protected Information with anyone other than Defense Counsel and designated

 8 defense investigators and support staff. Defense Counsel may permit the defendant to view un-redacted

 9 documents in the presence of Defense Counsel or under the supervision of Defense Counsel. The parties

10 agree that Defense Counsel, defense investigators, and support staff shall not allow the defendant to

11 copy Protected Information contained in the discovery. The parties agree that Defense Counsel, defense

12 investigators, and support staff may provide the defendant with copies of documents (including by

13 providing the defendant the discovery in this matter in redacted form to be reviewed on a laptop

14 accessed from his prison cell) from which Protected Information has been redacted.

15           4.     The discovery and information therein may be used only in connection with the litigation

16 of this case and for no other purpose. The discovery is now and will forever remain the property of the

17 United States Government. Defense Counsel will return the discovery to the Government or certify that

18 it has been destroyed at the conclusion of the case.

19           5.     Defense Counsel will store the discovery in a secure place and will use reasonable care to

20 ensure that it is not disclosed to third persons in violation of this agreement.

21           6.     Defense Counsel shall be responsible for advising the defendants, employees, other

22 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          2

30
          Case 1:19-cr-00230-DAD-BAM Document 122 Filed 01/06/21 Page 3 of 3


 1 ///

 2 ///

 3            7.      In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

 4 to withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 5 this Order or the Court modifies this Order regarding such transfer of discovery.

 6            IT IS SO STIPULATED.

 7    Dated: January 5, 2021                                  McGREGOR W. SCOTT
                                                              United States Attorney
 8

 9                                                            /s/ Vincente A. Tennerelli
                                                              VINCENTE A. TENNERELLI
10                                                            Assistant United States Attorney

11

12                                                            GALATEA DELAPP
      Dated: January 5, 2021
13
                                                              /s/ Galatea DeLapp
14                                                            Attorney for KENNETH SHANE PATTERSON

15

16                                                    ORDER

17

18 IT IS SO ORDERED.

19
     Dated:        January 5, 2021                                  /s/   Sheila K. Oberto          .
20                                                      UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28
                                                          3

30
